      Case 1:18-cv-08040-LLS Document 141 Filed 04/09/21 Page 1 of 1
                                                        USDC SDNY            , .

UNITED STATES DISTRICT COURT                            DOCt;MENT
SOUTHERN DISTRICT OF NEW YORK                           ELECTRONICALLY FILED
MICHAEL MORALES ,                                     i DOC #:
                                                                   ,-Lj-r/o/- /-r-1.._\_
                                                      \ DAT r F-IL_E_D_:             ,
                            Plaintiff ,

            - against -
                                                 18 Civ . 8040 (LLS)
71 FIFTH GROUND LESSOR LLC , SAMCO
                                                        ORDER
PROPERTIES , INC ., SAMCO PROPERTIES ,
LLC , CENTENNIAL ELEVATOR
INDUSTRIES , INC ., AND LSL
CONSTRUCTION SERVICES , INC .,

                            Defendants.

JOSEPH GONZALEZ ,

                            Plaintiff,

            - against -                          18 Civ . 8122 (LLS)
71 FIFTH GROUND LESSOR LLC , SAMCO
PROPERTIES , INC ., SAMCO PROPERTIES ,
LLC , CENTENNIAL ELEVATOR INDUSTRIES ,
INC ., AND LSL CONSTRUCTION SERVICES ,
INC ., CRAVEN CORPORATION , AND CRAVEN
MANAGEMENT CORPORATION , MC 71 FIFTH
AVENUE REALTY LLC
                          Defendants .

     A Status Conference will be held in this case at 12 : 30 PM
on Friday , July 16 , 2021 at 500 Pearl Street , New York , N. Y
10007 in Courtroom 21C .

      So ordered.

Dated :    New York , New York
           April 9 , 2021


                                                 L<tJAM l. -5±ww~
                                                Louis L. Stanton
                                                   U.S . D. J .
